         Case 4:20-po-05074-JTJ Document 4 Filed 09/03/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-20-05074-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           9712076
       vs.                                 Location Code: M13

  ROBERT M. RAINEY,                        ORDER

              Defendant.

      Based upon the United States’ motion to accept the defendant’s payment of

a $35 fine and $30 processing fee for violation 9712076 (for a total of $65), and for

good cause shown, IT IS ORDERED that the $65 fine paid by the defendant is

accepted as a full adjudication of violation 9712076. IT IS FURTHER ORDERED

that the initial appearance scheduled for September 17, 2020, is VACATED.

      DATED this 3rd day of September, 2020.
